550 F.2d 833
Charles SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 642, Docket 76-2132.
United States Court of Appeals,Second Circuit.
Argued Feb. 8, 1977.Decided Feb. 22, 1977.

Michael Young, New York City (William J. Gallagher, The Legal Aid Society, New York City, on the brief), for appellant.
Paul F. Corcoran, Asst. U. S. Atty.  (David G. Trager, U. S. Atty., E. D. N. Y., Brooklyn, N. Y., on the brief), for appellee.
Before FEINBERG, GURFEIN and MESKILL, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the United States District Court for the Eastern District of New York, Jacob Mishler, J., denying appellant's application under 28 U.S.C. § 2255 for an order setting aside his guilty plea and the judgment of conviction and ten-year sentence entered thereon.  We affirm the order of the district court on Judge Mishler's opinion, reported at 427 F.Supp. 20 (E.D.N.Y.1976).